Citation Nr: 1413894	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-42 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to March 1954.  He died in May 2008 and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In September 2013, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  A clarification of this advisory medical opinion was secured in March 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2008; his death certificate lists the immediate cause of death as pneumothorax due to, or as a consequence of, chronic obstructive pulmonary disease (COPD) with pulmonary emboli; coronary heart disease is listed as a significant condition contributing to death.

2.  Competent evidence shows that the Veteran's smoking addiction (which was a primary etiological factor for development of COPD) and coronary artery disease were secondary to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §  3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, inasmuch as this decision grants the benefit sought, discussion of the impact of the VCAA on this matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate lists the immediate causes of death as pneumothorax due to, or as a consequence of, chronic obstructive pulmonary disease (COPD) due to, or as a consequence of, pulmonary emboli.  Coronary heart disease is listed as a significant condition contributing to death.  

At the time of the Veteran's death, service connection had been established for PTSD (since 1990) and immersion syndrome of both feet.

The appellant contends that service connection for the cause of the Veteran's death is warranted because the "frost bite in both feet led to poor circulation, which in turn, led to [her] husband's death (pneumothorax due to chronic obstructive pulmonary disease and pulmonary emboli)."  It is also argued that the Veteran smoked throughout his military service up until his death and, because of the severity of his PTSD, he was unable quit.  

For claims filed after June 9, 1998, as here, service connection is expressly prohibited for any disability related to chronic tobacco use.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service).

As the medical evidence of record was inadequate to address the medical questions presented in this case (a VA medical advisory opinion had not been secured), the Board sought a VHA medical expert advisory opinion in the matter.  

In the September 2013 VHA opinion, the consulting expert stated 1) "[n]either the pneumothorax nor [the Veteran's] COPD were caused or aggravated by his PTSD or bilateral immersion foot syndrome" and "COPD is NOT related to his military service" and 2) the Veteran's "service connected PTSD and bilateral immersion foot syndrome in no way contributed to his cause of death."  The expert opined that the Veteran's "COPD was caused by his cigarette smoking" and speculated "[p]erhaps he was self-medicating himself with tobacco and alcohol to mitigate his mental health issues...".  

In a November 2013 response to the VHA opinion, the appellant's representative argued that the Veteran's nicotine dependency which was an etiological factor for his COPD was caused and/or aggravated by his service-connected PTSD.  Accordingly, in January 2014 the Board sought an addendum opinion as to whether the Veteran's service-connected PTSD was a factor causing him to continue to smoke/prevented him from stopping smoking after service and, if so, whether smoking due to service-connected PTSD was a substantial factor in causing the death-causing COPD.

In a March 2014 addendum, a VHA expert opined that it is as likely as not that the Veteran's death was due to or caused by his service-connected PTSD.  The VHA expert further opined that the Veteran's smoking addiction was secondary to PTSD (was a factor that caused him to continue to smoke/prevented him from stopping smoking after military service) and his coronary artery disease (CAD) was due to or the result of his PTSD.  The explanation of rationale for this opinion included reference to a June 28, 2005 Federal Register entry [see below] and "current literature" which "also finds evidence that CAD has an independent association with PTSD even in non-POWs."  Further, the VHA expert opined that it is as likely as not that smoking was a substantial factor in the Veteran's death causing COPD.  The VHA expert explained that "[s]moking is an established known risk factor for causation for COPD and CAD.  Research supports that there is a causal role of PTSD in smoking addiction.  The clinical scenario supports that respiratory failure caused or contributed to this Veteran's death."

The cited Federal Register entry on June 28, 2005, 70 F.R. 37040, notes that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POW).  The stated rationale for such presumption is that, based on several studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.

The only competent (medical) evidence that directly and adequately addresses the matter of a nexus between the Veteran's service-connected PTSD, smoking and cause of death is the March 2014 addendum by the VHA medical expert.  The Board finds no reason to question the expertise of the provider, and the opinion reflects familiarity with the record, and cites to supporting factual data, medical literature, and a Federal Register entry for support.  That opinion links the Veteran's COPD (indirectly, as due to a smoking/tobacco addiction which was secondary to PTSD, and therefore not fall within the legal prohibition against compensation for disability due to tobacco use) and his heart disease to his service connected PTSD.  The Board finds the opinion probative and persuasive.  It is not in dispute that the COPD and coronary artery disease were primary and contributory, respectively, causes of the Veteran's death.  Accordingly, competent and probative evidence supports the appellant's claim; service connection for the cause of the Veteran's death is warranted.  


ORDER

The appeal seeking service connection for the cause of the Veteran's death is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


